Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 and 14-20 are under consideration.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 14-20, drawn to a composition comprising inorganic particles (A) and particles (B) coated with polymer (C) in the reply filed on July 11, 2022 is acknowledged.  The traversal is on the ground(s) that unity of invention exists based on Applicant’s interpretation of PCT Rule 13.2 and 37 CFR 1.475(a), the fact that the International Searching Authority searched all of the claims means there is no search burden as set forth in MPEP 803, and the inventions are not distinct as set forth in MPEP 806.03.  This is not found persuasive because as set forth in the Requirement for Restriction / Election unity of invention does not exist a posteriori as evidenced by Debroy and because Applicant’s Remarks fail to address the disclosure of / possession by Debroy of particle-containing compositions as instantly claimed, because search burden is not a factor in evaluating unity of invention and because the International Searching Authority searched fewer claims, and because the claims are not drawn to a single embodiment as argued by Applicant but rather to a but rather to an over-broad genus of particles already known to various arts as evidenced at least by Debroy and at least by the additional art made of record infra.  Furthermore, it is not seen how Applicant’s Remarks qualify as a complete response or a proper traversal because Applicant did not distinctly and specifically point out the supposed errors in the actual restriction requirement.
Applicant’s election with traverse of the species “silica”, “cellulose” and “poly(n-vinylpyrrolidone)” reading on claims 1-8 and 14-20 is acknowledged.  The traversal is on the ground(s) that the Office did not establish patentable distinctness.  This is not found persuasive because the Requirement for Restriction / Election clearly establishes the lack of unity of invention a posteriori as evidenced by Debroy and because Applicant’s Remarks fail to address the disclosure of / possession by Debroy of particle-containing compositions as instantly claimed.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-8 and 14-20 as filed on December 3, 2021 are pending and under consideration to the extent of the elected species, e.g., the species of particle (A) is silica, the species of particle (B) is cellulose and the species of polymer (C) is poly(n-vinylpyrrolidone).

In the process of searching, the Examiner found art on the broader recitation of the claims.  Said art has been applied in the interest of compact prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2022 was considered.

Drawings
The drawings are objected to because [w]here only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See MPEP 608.02 and 37 CFR 1.84 (u).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is too long and because it is not in narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 16 are objected to because of the following informalities: 
Claim 1:  “wherein” or some other appropriate transition should presumably be inserted before “Inorganic particles (A1)”, “Inorganic” should not be capitalized, and “and” or some other appropriate conjunction should be inserted before “Inorganic particles (A2)” .  
Claim 16:  “and formed by coating the surfaces of organic particles” should presumably recite “the particles (B) comprise organic particles” and “coated” should presumably be inserted before “with at least one kind of polymer (C)”.  
Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites a diameter of 1 micron or more and 50 microns or less.  Because claim 1 recites two different ranges for the diameter DB and two different ranges for the diameter DA1, it is unclear what ranges are claimed.  Claim 1 also recites two different ranges for the surface roughness Ra and for the primary particle diameter dA2.  Claims 2-8 and 14-20 are included in this rejection because they depend from claim 1 and thus they also encompass the embodiment under rejection.  Claim 4 is also included in this rejection because claim 4 recites two different ranges for the mass ratio and it is unclear what range is claimed.  Claim 16 is also included in this rejection because claim 16 recites two different ranges for DB.  Claim 17 is also included in this rejection because claim 17 recites two different ranges for the relative amount.  Claim 20 is also included in this rejection because claim 20 recites two different ranges for the amount of (A).
	Claim 7 recites the surface roughness Ra of the coating film formed by applying the particle-containing composition to the surface of a solid.  There is insufficient antecedent basis for the surface roughness Ra because the roughness disclosed in claim 7 appears to be a different roughness than that of the polymer coating of particle (B) disclosed in claim 1.  Furthermore, claim 7 appears to be drawn to a method of using the particle-containing composition of claim 1.  A single claim which claims both the product and the method steps of using the product is indefinite.  See MPEP 2173.05(p).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-8, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Debroy et al. (US 7,977,425, published July 12, 2011, of record).
Debroy is applied herewith on the broader recitation of the claims in an effort to expedite prosecution.

Debroy teach a pigment (particle-containing) composition comprising an organic pigment (particles (B)) and fumed silica (inorganic particles (A)) (title; abstract; claims), as required by instant claim 2.  The pigment comprises 1 to 50 parts by weight of the fumed silica and 50 to 99 parts by weight of the organic pigment (B/A weight ratio of 50/1 to 99/50) (claims 1-3), as required by instant claims 4 and 20.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
The fumed silica has a particle size of less than 1 micron and comprises primary particles of from about 0.001 to 0.5 microns (1 to 500 nm) in size (inorganic particles (A2), approximate roughness inorganic particles (A1) as evidenced by paragraph [0015] of the instant specification) (claims 1, 4-8; column 3, lines 12-61), as required by instant claim 19.  The fumed silica aggregates may also form mechanical (disintegrable consistent with paragraph [0016] of the instant specification) agglomerates ranging in size from 0.5 to 44 microns (inorganic particles (A1)) (column 3, lines 22-24 and 44-45), as required by instant claim 18. 
The organic pigment has an average particle size from 0.005 to 10 microns (paragraph bridging columns 3 and 4).  The organic pigment may be treated (coated) with PVP (polymer (C) comprising an amide) (column 4, lines 53-52), as required by instant claims 5, 6, 14, 15.  Regarding claim 14 which recites the polymer is produced by addition polymerization, product-by-process limitations are only limited to the structure implied by the steps.  See MPEP 2113.  
Because the numerical ranges taught by Debroy do not all fall entirely within the instantly claimed ranges, anticipation cannot be found.  See MPEP 2131.03.  However, because the numerical ranges taught by Debroy overlap the instantly claimed ranges, the pigment composition of Debroy renders obvious the particle-containing compositions of claims 1, 2, 4-6, 14, 15 and 18-20.
Regarding claim 7 which recites the surface roughness of the film formed by applying the composition to a solid, because the pigment composition of Debroy renders obvious the particle-containing compositions of claim 1, it necessarily follows that use of said pigment composition to form a film would also result in a film characterized by a surface roughness as claimed because a chemical composition and its properties are inseparable.
Regarding claim 8 which recites the use as a skin cosmetic, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Because the pigment composition of Debroy is capable of performing the intended use, Debroy meets the claim.


Claims 1-8, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asami et al. (JP 2008-031297 A, published February 14, 2008, as evidenced by the Google translation).
Asami is applied herewith on the broader recitation of the claims in an effort to expedite prosecution.

Asami teach an aqueous dirt preventative composition comprising a metal oxide (A) and polymer emulsion particles (B2) obtainable by polymerizing metal compound (b1) and vinyl monomer (b2) having a secondary and/or tertiary amide group such as N-vinylpyrrolidone (title; abstract; page 4, last paragraph), as required by instant claims 3, 5, 6, 14 and 15.  See MPEP 2113 as referenced supra.  Particles (B2) have a core-shell structure (claims).  The average diameter of particles (B2) is 10 to 800 nm (page 6, lower half).  Regarding the diameter DB of claim 1, to the extent that the ranges of 1 micron or more and 50 microns or less are intended to reference the bounded range of 1 to 50 microns, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See MPEP 2144.05.
Metal oxide (A) is at least one inclusive of silicon dioxide (silica) and has a diameter of 1 to 400 nm (inorganic particles (A2)) (claims), as required by instant claim 2.  The metal oxides comprise surface hydroxyl groups (page 2, lower half).  The hydroxyl groups form a bond with the amide group of particles (B2) (implies the amide groups are necessarily on the surface / in the shell) (page 3, lower half).  
The mass ratio (A)/(B2) is 1/99 to 99/1 (page 7, lower half), as required by instant claim 4.  The solid content of the composition is 0.01 to 60 mass% (page 7, lower half), as required by instant claim 20.
Because the numerical ranges taught by Asami do not all fall entirely within the instantly claimed ranges, anticipation cannot be found.  See MPEP 2131.03.  However, because the numerical ranges taught by Asami either overlap or are close to the instantly claimed ranges, the aqueous dirt preventative composition of Asami renders obvious the particle-containing compositions of claims 1-6, 14, 15, 19 and 20.
Regarding claim 7 which recites the surface roughness of the film formed by applying the composition to a solid, because the dirt preventative composition of Asami renders obvious the particle-containing compositions of claim 1, it necessarily follows that use of said preventative composition to form a film would also result in a film characterized by a surface roughness as claimed because a chemical composition and its properties are inseparable.
Regarding claim 8 which recites the use as a skin cosmetic, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Because the preventative composition of Asami is capable of performing the intended use, Asami meets the claim.


Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret et al. (US 5,830,485, published November 3, 1998) in view of Hesse et al. (US 4,205,997, published June 3, 1980) and Youssefyeh (US 5,922,359, published July 13, 1999).

Gueret is applied herewith on the elected embodiment.

Gueret teach cosmetic compositions comprising at least one particulate filler and at least one colorant, in which at least part of the fillers is coated with a polymer combined with a colorant (title; abstract; claims), as required by instant claim 8.
	Before coating, the filler has a size between 0.8 and 180 microns (column 2, lines 27-30). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), as required by instant claim 16.  See MPEP 2144.05 I.  Fillers include inorganic fillers inclusive of silica or/and mica and organic fillers inclusive of cellulose or/and nylon or/and polystyrene (column 2, lines 30-48), as required by instant claims 2, 3, 16, 18 and 19.  The coated filler may be mixed with at least one uncoated filler (column 2, lines 43-48).  The loose powder of Example 2 comprises 37.75 wt% coated nylon / filler and 55.45 wt% mica / uncoated filler (B/A weight ratio of about 0.7), as required by instant claims 4 and 20.  The polymer includes polyurethanes (comprise urethane bonds which are hydrogen bond-accepting bonds as evidenced by paragraph [0031] at page 19 of the instant specification), (meth)acrylates and vinyl (co)polymers (column 2, lines 57-64; Example 1).  
	Colorants include inorganic pigments such as titanium dioxide and organic colorants (column 2, line 65 through column 3, line 42).  The colorant(s) has a size between 0.1 and 25 microns (paragraph bridging columns 2 and 3).
	Gueret do not specifically teach inorganic particles (A) are easily disintegrable and having a surface roughness of 10 to 50 nm as in A1 or have an average primary particle diameter of 3 to 50 nm as in A2 as required by claims 1, 18, 19.
	Gueret do not teach the polymer comprises an amide as required by claims 5, 14, 15.
	Gueret do not teach the polymer comprises PVP as required by claims 6, 16.
	Gueret do not teach the roughness of claim 7.
	Gueret do not teach the amount of C/B is 3 to 50 wt% as required by claim 17.
These deficiencies are made up for in the teachings of Hesse and Youssefyeh.
	Hesse teach pigment compositions comprising individual particles coated with 1 to 50 wt% of a polymer such as polyvinyl pyrrolidone (polymer (C) comprising an amide) or/and polyacrylamide (title; abstract; paragraph bridging columns 2 and 3; column 5, lines 49-66; claims), as required by instant claims 5, 6 and 14-17.  See MPEP 2113 as referenced supra.
	Youssefyeh teaches topical compositions comprising a powdery component comprising particles having an average size of from about 0.1 to about 500 microns selected from the group consisting of inorganic powders, metal soaps and organic powders (title; abstract; column 3, lines 28-34; columns 6-7; claims).  The metal soaps and the organic powders are preferably coated; the coating is about 5 to 90 wt% of the composite (column 6, lines 41-49).  The powdery component may be fumed silica when the composition is intended for use on oily and/or acne infested skin because silica is known for it oil absorptive properties (column 3, lines 35-38; column 6, line 52 through column 7, line 47).  Fumed silica comprises primary particles ranging from 7 to 21 nanometers (dA2, inorganic particles (A2), approximate roughness inorganic particles (A1) as evidenced by paragraph [0015] of the instant specification) which fuse to form aggregates / mechanical agglomerates (disintegrable) of size 0.5 to 10 microns (inorganic particles (A1) and (A2)) (paragraph bridging columns 6 and 7), as required by instant claims 18 and 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Gueret to comprise fumed silica as taught by Youssefyeh which comprises primary particles ranging from 7 to 21 nm which are fused to form aggregates and non-fused agglomerates of size 0.5 to 10 microns because such silica is known for its oil absorptive properties and is useful when then the composition is intended for use on oily skin.  There would be a reasonable expectation of success because the compositions of Gueret may comprise silica as the filler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polymers taught by Hesse as useful for coating cosmetic particles inclusive of polyvinyl pyrrolidone with the polymers taught by Gueret useful for coating cosmetic particles because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
Regarding claim 7 which recites the surface roughness of the film formed by applying the composition to a solid, because the cosmetic composition of Gueret in view of Hesse and Youssefyeh renders obvious the particle-containing compositions of claim 1, it necessarily follows that use of said cosmetic composition to form a film would also result in a film characterized by a surface roughness as claimed because a chemical composition and its properties are inseparable.
Regarding claim 17 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer coated filler(s) of the cosmetic composition of Gueret in view of Hesse and Youssefyeh to comprise about 1 to 50 wt% polymer coating inclusive of polyvinyl pyrrolidone as taught by Hesse because such amounts are suitable for coating individual particles.  There would be a reasonable expectation of success because Gueret do not delimit the amount of polymer coating on the fillers thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of copending Application No. 17/616,529 in view of Gueret et al. (US 5,830,485, published November 3, 1998), Hesse et al. (US 4,205,997, published June 3, 1980) and Youssefyeh (US 5,922,359, published July 13, 1999).
	The instant claims are drawn to a composition comprising inorganic / silica particles (A) of size (A1) or (A2) and other / organic / cellulose particles (B) of size 1 to 50 microns which are coated with polymer (C) having a hydrogen bond-accepting group.  The mass ratio B/A may be 0.08 to 15.  Polymer (C) may comprise an amide, may comprise poly(n-vinylpyrrolidone), may comprise a vinyl-based polymer produced by addition polymerization of a vinyl- monomer and an amide.  The use of the composition may result in a coating of circumscribed roughness.  The composition may be a cosmetic.  The mass ratio C/B may be 3 to 50.  The composition may comprise 3 to 97 wt% A.
	The copending ‘529 claims are drawn to a composition comprising metal oxide particles (A) of size 800 nm or less and particles (B) of size 1 to 10 microns comprising core / pmma particles (b1-1) coated with binder / PVP (c), wherein the mass ratio A/B is 0.3 to 5.  The composition may comprise 1 to 40 wt% A.
	The conflicting claims differ with respect to the metal oxide particles being silica, with respect to the aggregation / agglomeration thereof, with respect to the core of the particles (B) being cellulose, with respect to the roughness of a coating of the composition, with respect to the intended use of the composition and with respect to the mass ratio of the polymer to the core particles.  However, these differences are obvious in view of the teachings of Gueret, Hesse and Youssefyeh as elaborated supra.  In view of Gueret, it would have been obvious to one of ordinary skill in the art to include inorganic particles inclusive of silica or/and titanium oxide or/and zinc oxide in a size between 0.8 and 180 microns in combination with organic particles inclusive of cellulose in combination with coated particles in cosmetic compositions (e.g., column 2, lines 27-48).  In view of Youssefyeh, it would have been obvious to one of ordinary skill in the art that silica particles are composed of primary nanoparticles which aggregated into fused aggregates with agglomerate into large non-fused agglomerates and it would have been obvious to use such particles in cosmetic compositions where oil absorption is desirable.  In view of Youssefyeh and Hesse, it would have been obvious to one of ordinary skill in the art to that the coatings of particles should comprise 1 to 50 wt% of the particle.   Regarding the roughness of film of the composition, because the compositions of the copending claims are in view of the prior art an obvious variant of the compositions of the instant claims, it is presumed that use of said compositions as instantly claimed would also yield films with a roughness as instantly claimed because a chemical composition and its properties are inseparable. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Pagis (WO 2018/150002 A1) teach particulate minerals inclusive of silica having a d50 ranging from about 0.5 to 100 microns for reducing pollution (title; abstract; page 11, lines 23-31; page 16, lines 18-20; paragraph bridging pages 18-19; claims).
	Kosbach et al. (US 2005/0074473) teach a soft-focus composition comprising about 3 wt% or more fumed alumina particles comprising primary particles that are fused or aggregated into larger particles; the aggregate particles are associated and form even larger agglomerate particles; the agglomerate particles break down into aggregate particles upon dispersion and have a particle size of about 5 to 30 microns (title; abstract; paragraphs [0016], [0022]; claims).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633